KUNKLE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This is an action by Schmolzer to recover from the City of Columbus damages for a tort alleged to have been committed by one of the police officers. In affirming the judgment denying a recovery, the Court of Appeals held:
1. The determination of this case is controlled by the decision of the Supreme Court in the Aldrich case, 106 OS. 348. The municipality is not liable -for injuries growing out of *330the exercise by the municipality of its governmental power, and there is no distinction between a case where the municipality acts under a statute and a case where it acts under its charter as in the instant case.
Attorneys — Hogan, Hogan & Hogan, for Schmolzer; C. A. Leach and C. F. Laylin, for Columbus, all of Columbus.